Citation Nr: 0514376	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  98-08 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to April 
1966 with service in the Republic of Vietnam from May 1965 to 
April 1966.  The appellant is the veteran's surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision rendered by the Wilmington, 
Delaware, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

The appellant asserts that the veteran's death was either 
related to in-service radiation exposure or in-service 
herbicide exposure.  She has also asserted that his 
pancreatic cancer was caused by his cigarette smoking that 
began in Vietnam.    

The certificate of death reflects that the veteran died while 
hospitalized at a VA medical facility in September 1996 of 
adenocarcinoma of the pancreas with metastasis to the liver 
and lymph nodes.  

Prior to his death, the veteran claimed that his pancreatic 
cancer was secondary to radiation exposure.  He alleged that 
he was involved in an incident while unloading boxcars at 
Olmsted, Air Force Base (AFB), Pennsylvania, when there was a 
radiation leak and all of the "little clips" worn to warn 
of radiation exposure went off.  He had also reported picking 
up a box marked radioactive and carrying it out of the 
boxcar.  The veteran's personnel records indicate that he was 
stationed at Olmsted AFB from September 1963 to April 1964.  

During another incident, he reported that he was moving dummy 
A-bombs in a field exercise at Eglin AFB in Florida.  He 
wrote that the bombs showed a low level of radiation.  His 
personnel records indicate that he was stationed at Eglin AFB 
from April 1964 to May 1965.

The RO has attempted to verity the assertions of the 
appellant that the veteran was exposed to ionizing radiation 
during service.  A February 2003 statement from the Air Force 
Medical Operations Agency indicates that research of the USAF 
Master Radiation Registry (MRER) for records of radiation 
exposure monitoring revealed no external or internal exposure 
data for the veteran.  However, it was noted that there 
appeared to have been cases where early records, especially 
the DD Form 1141, were maintained in the military medical 
record of the local unit and were not forwarded for inclusion 
in the central repository (MRER).  On remand, the RO should 
obtain any records of radiation exposure maintained in the 
military medical record or by the local unit that the veteran 
served in at the time of the alleged exposure.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO should contact HQ MAAMA, 
Olmstead AFB, PA (AFLC) and request 
copies of any documentation of radiation 
exposure received by the veteran during 
his service with that unit from September 
1963 to April 1964.  If the requested 
records do not exist or are otherwise 
unavailable, the military unit should be 
asked to so indicate.  

2.  The RO should also contact 3201 TRANS 
SQ, EGLIN AFB, FL (AFSC) and request 
copies of any documentation of radiation 
exposure received by the veteran during 
his service with that unit from April 
1964 to May 1965.  If the requested 
records do not exist or are otherwise 
unavailable, the military unit should be 
asked to so indicate.  

3.  If evidence of the veteran's exposure 
to radiation during service is received, 
the RO should forward the case to the 
Director of the VA Compensation and 
Pension Service for action in accordance 
with 38 C.F.R. § 3.311 (2004).

4.  The RO should also undertake any other 
development it determines to be indicated.  

5.  Upon completion of the above, the RO 
should readjudicate the appellant's claim.  
If the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
she should be furnished a supplemental 
statement of the case and afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is otherwise notified, but she has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



